Filed 1/27/16 In re Cody M. CA1/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION ONE


In re CODY M., a Person Coming Under
the Juvenile Court Law.
THE PEOPLE,
         Plaintiff and Respondent,
v.
CODY M.,                                                             A145196
         Defendant and Appellant.                                    (Sonoma County
                                                                     Super. Ct. No. 29634J)



         Cody M. appeals from a juvenile court order denying a petition to seal his juvenile
records under Welfare and Institutions Code section 781.1 We accept the Attorney
General’s concession that the petition was unauthorized under section 781 because it
advocated that Cody M.’s records remain unsealed, and we remand with directions to
vacate the order.
                                                    I.
                                          FACTUAL AND PROCEDURAL
                                               BACKGROUND
         In 2002, when Cody M. was 15 years old, he was the subject of a wardship
proceeding under section 602. The proceeding’s outcome is not apparent from our
limited record.

1
    All further statutory references are to the Welfare and Institutions Code.

                                                             1
       Thirteen years later, in April 2015, the Sonoma County Probation Department
filed a petition under section 781 to seal Cody M.’s juvenile records. Although it seems
the petition must have been filed at Cody M.’s request, in it the probation department
urged the juvenile court not to seal the records because Cody M. had recently completed
a sentence for crimes committed as an adult and “more time [was] needed to determine if
rehabilitation [had] been attained.”2 Notice of a hearing on the petition was served on the
district attorney and probation department but not Cody M.
       Cody M. did not appear at the hearing, which occurred five days after the petition
to seal was filed. A public defender appeared on his behalf and submitted on the petition.
The juvenile court then denied it.
                                            II.
                                        DISCUSSION
       Cody M. argues that the juvenile court’s order denying the petition to seal must be
reversed for two reasons. First, he claims that section 781 does not authorize a probation
department to file a petition requesting that a person’s juvenile records not be sealed.
Second, he claims that his procedural due process rights were violated because he lacked
notice and an opportunity to be heard. We conclude that the petition was unauthorized
and therefore need not reach his due process claim.
       Section 781 authorizes either a person who was the subject of a wardship petition
or “the county probation officer” to “petition the [juvenile] court for sealing of the
records . . . relating to the person’s case.” (§ 781, subd. (a)(1)(A).) We agree with
Cody M. and the Attorney General that nothing in the statute authorizes a probation
department to file a petition that effectively opposes the sealing of juvenile records. As a
result, the order must be vacated.




2
  According to the probation department, Cody M. was convicted under Penal Code
sections 459 (burglary), former 12025, subdivision (a)(1) (carrying a concealed firearm in
a vehicle), and former 12031, subdivision (a)(1) (carrying a loaded firearm) and received
a 36-month conditional sentence that expired in July 2014.

                                              2
                                            III.
                                       DISPOSITION
       The matter is remanded to the juvenile court with directions to vacate its order
denying the petition to seal under section 781.




                                             3
                                _________________________
                                Humes, P.J.


We concur:


_________________________
Dondero, J.


_________________________
Banke, J.




In re Cody M. (A145196)




                            4